Mr. JUSTICE CRAVEN delivered the opinion of the court: Proceedings were instituted in the. circuit court of Macoupin County under the applicable provisions of the Juvenile Court Act (Ill. Rev. Stat. 1973, ch. 37, par. 701 — 1 et seq.) to have William T. Blankenship and William Ray Conlee, minors, adjudicated delinquents. An order for temporary detention was entered, and subsequently a dispositional order "was entered committing both minors to the custody of the Department of Corrections, Both have appealed, alleging certain procedural and substantive defects in the proceedings below. In this case, all necessary steps for the perfection of an appeal have been taken by the counsel appointed for the minors and there has been compliance with the requirements of the rules applicable to appellate procedure. The People have not made an appearance nor filed a brief in this court. In such a situation, this court may, as a matter of discretion, reverse and remand the cause without consideration on the merits. Having examined this record, we find that such disposition is appropriate here, for our examination of the record reveals that no injustice would be done by such a disposition. Accordingly, the judgment of the circuit court of Macoupin County is reversed, and this cause is remanded to that court for such proceedings as may now be appropriate. Reversed and remanded with directions. SIMKINS, P. J., and GREEN, J., concur.